
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 458
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. McDermott (for
			 himself, Mr. Dicks,
			 Ms. Herrera Beutler,
			 Mr. Inslee,
			 Mr. Larsen of Washington,
			 Mr. Reichert, and
			 Mr. Smith of Washington) submitted the
			 following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Congratulating the University of Washington
		  on the occasion of its 150th anniversary and recognizing its contributions to
		  Washington State and the United States.
	
	
		Whereas the University of Washington was founded on
			 November 4, 1861, making it the oldest public university on the west coast of
			 the United States;
		Whereas the University of Washington has since grown into
			 an internationally acclaimed research university, spanning 3 campuses in the
			 greater Puget Sound area and enrolling nearly 50,000 students, including
			 international students from 100 countries;
		Whereas the faculty of the University of Washington have
			 been repeatedly recognized for excellence, including 4 Nobel Prizes and 15
			 Genius Grants by the MacArthur Foundation, among other
			 awards;
		Whereas research at the University of Washington has
			 played a critical role in supporting the advancement of knowledge and industry
			 in Washington State and the rest of the United States;
		Whereas the University of Washington serves as a cultural
			 hub for the Seattle community through world-class venues such as the Henry Art
			 Gallery and Meany Hall for the performing arts;
		Whereas the University of Washington is home to the Daniel
			 J. Evans School of Public Affairs, the oldest institution dedicated to public
			 policy at a public institution of higher education;
		Whereas for over 100 years, the University of Washington’s
			 Henry M. Jackson School of International Studies has been at the forefront of
			 international education and research, with a particular educational emphasis on
			 United States relations in the Asia-Pacific region, setting a new stage for
			 current times;
		Whereas the University of Washington Medical School and
			 its associated hospitals have been recognized as some of the finest in the
			 world, home to the inventors of the first long-term procedure for kidney
			 dialysis and the world’s first multidisciplinary pain care center, as well as
			 helping train physicians throughout the western United States through
			 partnerships with medical schools in Wyoming, Alaska, Montana, and Idaho;
			 and
		Whereas November 4, 2011, is the 150th anniversary of the
			 founding of the University of Washington: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the University of Washington on its sesquicentennial, saluting its
			 distinguished legacy of academic excellence, pathbreaking research, and
			 partnership with its community, and extending its congratulations to the
			 University’s students, faculty, staff, and alumni.
		
